                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


RIKKI M BROWN,

                       Plaintiff,
                                                               Case No. 21-cv-0454-bhl
        v.

JOHNSONVILLE SAUSAGE LLC,

                  Defendant.
______________________________________________________________________________

                             SCREENING ORDER
______________________________________________________________________________

        On April 9, 2021, pro se plaintiff Rikki Brown filed a complaint alleging unlawful
retaliation by his employer, Johnsonville Sausage LLC, along with a motion for leave to proceed
without prepayment of the filing fee. (ECF Nos. 1, 2.) Pursuant to 28 U.S.C. §1915, the Court
may permit a person to proceed without prepaying the filing fee if that person so requests and
“submits an affidavit that includes a statement of all assets … [showing] that the person is unable
to pay such fees.” 28 U.S.C. §1915(a)(1). Based on Brown’s financial information as stated in
his request to proceed in forma pauperis, the Court will grant the motion. However, in any case
in which the Court permits a plaintiff to proceed in forma pauperis, the Court “shall dismiss the
case at any time if the court determines that…the action…fails to state a claim on which relief
may be granted.” 28 U.S.C. §1915(e)(2)(B)(ii). To state a claim, the complaint must include “a
short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.
P. 8(a)(2).
        Brown brings a claim for unlawful retaliation against his employer. “To state a claim for
retaliation under Title VII, a plaintiff must allege that he ‘engaged in statutorily protected
activity’ and suffered an adverse action ‘as a result of that activity.’” Alamo v. Bliss, 864 F.3d
541, 555 (7th Cir. 2017) (quoting Huri v. Office of the Chief Judge of the Circuit Court of Cook
Cty., 804 F.3d 826, 833 (7th Cir. 2015)). In his complaint, Brown states that he “engaged in
protected activity when [he] filed a charge of discrimination” and that he was subsequently
terminated by his employer “for an error which others routinely make without consequence.”




              Case 2:21-cv-00454-BHL Filed 06/14/21 Page 1 of 2 Document 5
(ECF No. 1 at 2.) Because “pleading standards for pro se plaintiffs are considerably relaxed,”
Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013) (citing Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (per curiam)), these allegations are sufficient to state a claim for
retaliation. Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed without prepayment of
the filing fee, ECF No. 2, is GRANTED. Pursuant to Fed. R. Civ. P. 4(c)(3), the U.S. Marshal’s
Service shall serve a copy of the complaint, waiver of service form and/or the summons, and this
Order upon defendant. Plaintiff is advised that Congress requires the U.S. Marshal’s Service to
charge for making or attempting such service. 28 U.S.C. §1921(b). The current fee for waiver
of service packages is $8 per item. 28 C.F.R. §0.114(a)(2). Although Congress requires this
Court to order service by the U.S. Marshal’s Service precisely because in forma pauperis
plaintiffs are indigent, it has not made any provision for these fees to be waived either by the
Court or by the U.S. Marshal’s Service.

       IT IS FURTHER ORDERED that defendant shall file a responsive pleading to the
complaint within the time allowed under the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that on or before June 28, 2021 Brown must file a
complete copy of the charging documents filed with the EEOC regarding his retaliation claim so
the Court can determine whether his administrative remedies have been exhausted.

       Dated at Milwaukee, Wisconsin on June 14, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:21-cv-00454-BHL Filed 06/14/21 Page 2 of 2 Document 5
